                              Case 19-11842-LSS            Doc 336        Filed 10/07/19         Page 1 of 8



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         AVENUE STORES, LLC, et al.,1                                      Case No. 19-11842 (LSS)

                                      Debtors.                             (Jointly Administered)


                      NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
                             HEARING ON OCTOBER 7, 2019 AT 2:00 P.M. (ET)

         ADJOURNED/RESOLVED MATTERS

         1.         Debtors’ Second (2nd) Omnibus Motion for Entry of an Order, Pursuant to Sections
                    105(a), 365(a), and 554(a) of the Bankruptcy Code, Authorizing the Debtors to Reject
                    Certain Unexpired Leases of Nonresidential Real Property, Nunc Pro Tunc to the
                    Rejection Date [D.I. 124; 8/29/19]

                    Related Pleadings:

                              a)      Second (2nd) Omnibus Order, Pursuant to Sections 105(a), 365(a), and
                                      554(a) of the Bankruptcy Code, Authorizing the Debtors to Reject Certain
                                      Unexpired Leases of Nonresidential Real Property, Nunc Pro Tunc to the
                                      Rejection Date [D.I. 214; 9/13/19]

                    Objection Deadline:                  September 6, 2019 at 4:00 p.m. (ET) [Extended for the U.S.
                                                         Trustee to September 10, 2019]

                    Objections/Informal Responses:

                              b)      Limited Objection of TRC Canyon Plaza, LLC [D.I. 142; 9/6/19]

                              c)      Objection of WC Partners, LLC [D.I. 143; 9/6/19]

                    Status:           With respect to the response listed above as item (c), this matter is
                                      adjourned to the next hearing on November 13, 2019. All other matters
                                      have been resolved. No hearing is necessary.

         1
                The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
                number, are as follows: Avenue Stores, LLC (0838); Ornatus URG Holdings, LLC (1146); Ornatus URG Real
                Estate, LLC (9565); and Ornatus URG Gift Cards, LLC (9203). The Debtors’ headquarters are located at 365
                West Passaic Street, Suite 230, Rochelle Park, New Jersey 07662.
         2
                Amended items appear in bold.
01:23465146.2
                          Case 19-11842-LSS      Doc 336      Filed 10/07/19      Page 2 of 8




         2.     Application of the Official Committee of Unsecured Creditors of Avenue Stores, LLC,
                et al., for Entry of an Order Authorizing the Employment and Retention of Cooley LLP
                as Lead Counsel Nunc Pro Tunc to August 27, 2019 [D.I. 184; 9/11/19]

                Related Pleadings:

                          a)    Certificate of No Objection [D.I. 304; 10/1/19]

                          b)    Order Authorizing the Employment and Retention of Cooley LLP as Lead
                                Counsel for the Official Committee of Unsecured Creditors [D.I. 311;
                                10/2/19]

                Objection Deadline:            September 25, 2019 at 4:00 p.m. (ET)

                Objections/Informal Responses:        None.

                Status:         An order has been entered by the Court. No hearing is necessary.

         3.     Debtors’ Motion for Order, Pursuant to Section 107(b) of the Bankruptcy Code,
                Bankruptcy Rule 9018 and Local Rule 9018-1(b), (I) Authorizing the Debtors to Redact
                Certain Confidential Information in Connection with Debtors’ Motion for Order,
                Pursuant to Sections 363(b) and 503(c) of the Bankruptcy Code, Approving Debtors’ Key
                Employee Incentive Plan and (II) Directing Parties to Redact Confidential Information
                [D.I. 235; 9/16/19]

                Related Pleadings:

                          a)    Certificate of No Objection [D.I. 301; 10/1/19]

                          b)    Order, Pursuant to Section 107(b) of the Bankruptcy Code, Bankruptcy
                                Rule 9018 and Local Rule 9018-1(b), (I) Authorizing the Debtors to
                                Redact Certain Confidential Information in Connection with Debtors’
                                Motion for Order, Pursuant to Sections 363(b) and 503(c) of the
                                Bankruptcy Code, Approving Debtors’ Key Employee Incentive Plan and
                                (II) Directing Parties to Redact Confidential Information [D.I. 319;
                                10/3/19]

                Objection Deadline:            September 30, 2019 at 4:00 p.m. (ET)

                Objections/Informal Responses:        None.

                Status:         An order has been entered by the Court. No hearing is necessary.




01:23480739.1
                                                         2
                          Case 19-11842-LSS      Doc 336      Filed 10/07/19      Page 3 of 8



         UNCONTESTED MATTERS WITH CERTIFICATIONS FILED

         4.     Debtors’ Fourth (4th) Omnibus Motion for Entry of an Order, Pursuant to Sections
                105(a), 365(a), and 554(a) of the Bankruptcy Code, Authorizing the Debtors to Reject
                Certain Unexpired Leases of Nonresidential Real Property, Nunc Pro Tunc to the
                Rejection Date [D.I. 230; 9/16/19]

                Related Pleadings:

                          a)    Certificate of No Objection [D.I. 303; 10/1/19]

                          b)    Fourth (4th) Omnibus Order, Pursuant to Sections 105(a), 365(a), and
                                554(a) of the Bankruptcy Code, Authorizing the Debtors to Reject
                                Certain Unexpired Leases of Nonresidential Real Property, Nunc Pro
                                Tunc to the Rejection Date [D.I. 325; 10/3/19]

                Objection Deadline:            September 30, 2019 at 4:00 p.m. (ET)

                Objections/Informal Responses:        None.

                Status:         An order has been entered by the Court. No hearing is necessary.

         5.     Application of the Official Committee of Unsecured Creditors of Avenue Stores, LLC,
                et al., for Entry of an Order Authorizing the Employment and Retention of Potter
                Anderson & Corroon LLP as Delaware Counsel Nunc Pro Tunc to August 27, 2019 [D.I.
                231; 9/16/19]

                Related Pleadings:

                          a)    Certificate of No Objection [D.I. 305; 10/1/19]

                          b)    Order Authorizing the Employment and Retention of Potter
                                Anderson & Corroon LLP as Delaware Counsel to the Official
                                Committee of Unsecured Creditors Nunc Pro Tunc to August 27, 2019
                                [D.I. 323; 10/3/19]

                Objection Deadline:            September 30, 2019 at 4:00 p.m. (ET)

                Objections/Informal Responses:        None.

                Status:         An order has been entered by the Court. No hearing is necessary.

         6.     Application Pursuant to Fed. R. Bankr. P. 2014(a) for Order Under Section 1103 of the
                Bankruptcy Code Authorizing the Employment and Retention of CBIZ Accounting Tax
                and Advisory of New York, LLC as Financial Advisor to the Official Committee of
                Unsecured Creditors Nunc Pro Tunc to August 27, 2019 [D.I. 232; 9/16/19]

01:23480739.1
                                                         3
                          Case 19-11842-LSS      Doc 336      Filed 10/07/19      Page 4 of 8



                Related Pleadings:

                          a)    Certificate of No Objection [D.I. 306; 10/1/19]

                          b)    Order Authorizing and Approving Application Pursuant to Fed. R.
                                Bankr. P. 2014(a) for Order Under Section 1103 of the Bankruptcy
                                Code Authorizing the Employment and Retention of CBIZ
                                Accounting Tax and Advisory of New York, LLC as Financial
                                Advisor to the Official Committee of Unsecured Creditors Nunc Pro
                                Tunc to August 27, 2019 [D.I. 324; 10/3/19]

                Objection Deadline:            September 30, 2019 at 4:00 p.m. (ET)

                Objections/Informal Responses:        None.

                Status:         An order has been entered by the Court. No hearing is necessary.

         MATTERS GOING FORWARD

         7.     Debtors’ Motion, Pursuant to Sections 105, 363 and 365 of the Bankruptcy Code, Fed. R.
                Bankr. P. 2002, 6003, 6004, 6006, 9007, 9008 and 9014 and Del. Bankr. L.R. 2002-1,
                6004-1 and 9006-1, for Entry of (A) an Order (I) Approving Bid Procedures in
                Connection with the Sale of the Debtors’ E-Commerce Business Assets; (II) Scheduling
                an Auction for and Hearing to Approve Sale of E-Commerce Business Assets;
                (III) Approving Notice of Respective Date, Time and Place for Auction and for Hearing
                on Approval of Sale; (IV) Approving Procedures for the Assumption and Assignment of
                Certain Executory Contracts and Unexpired Leases; (V) Approving Form and Manner of
                Notice Thereof; and (VI) Granting Related Relief; and (B) an Order Authorizing and
                Approving (I) the Sale of E-Commerce Business Assets Free and Clear of Liens, Claims,
                Rights, Encumbrances, and Other Interests; and (II) the Assumption and Assignment of
                Certain Executory Contracts and Unexpired Leases; and (III) Related Relief [D.I. 53;
                8/20/19]

                Related Pleadings:

                          a)    Order (I) Approving Bid Procedures in Connection with the Sale of the
                                Debtors’ E-Commerce Business Assets; (II) Scheduling an Auction for
                                and Hearing to Approve Sale of E-Commerce Business Assets;
                                (III) Approving Notice of Respective Date, Time and Place for Auction
                                and for Hearing on Approval of Sale; (IV) Approving Procedures for the
                                Assumption and Assignment of Certain Executory Contracts and
                                Unexpired Leases; (V) Approving Form and Manner of Notice Thereof;
                                and (VI) Granting Related Relief [D.I. 221; 9/13/19]

                          b)    Notice of Sale, Bid Procedures, Auction and Sale Hearing [D.I. 225;
                                9/16/19]

01:23480739.1
                                                         4
                      Case 19-11842-LSS          Doc 336   Filed 10/07/19    Page 5 of 8



                       c)     Notice of Possible Assumption and Assignment of Certain Executory
                              Contracts and Unexpired Leases in Connection with Sale [D.I. 233;
                              9/16/19]

                       d)     Affidavit of Publication [D.I. 255; 9/23/19]

                       e)     Notice of Filing of Proposed Form of Sale Order Approving Sale of the
                              Debtors’ E-Commerce Business Assets [D.I. 258; 9/23/19]

                       f)     Notice of Filing of Stalking Bidder Designation in Connection with the
                              Sale of the Debtors’ E-Commerce Business Assets [D.I. 267; 9/26/19]

                       g)     Order Authorizing and Approving Certain Bid Protections in Connection
                              with the Sale of the Debtors’ E-Commerce Business Assets to City Chic
                              Collective USA Incorporated [D.I. 312; 10/2/19]

                Objection Deadline:          September 30, 2019 at 4:00 p.m. (ET) [Extended for the
                                             Committee to October 2, 2019]

                Objections/Informal Responses:

                       h)     Objection of Clutch Holding LLC to Notice of Possible Assumption and
                              Assignment of Certain Executory Contracts and Unexpired Leases in
                              Connection with Sale [D.I. 281; 9/30/19]

                       i)     Comenity Bank’s Objection to Notice of Possible Assumption and
                              Assignment of Certain Executory Contracts and Unexpired Leases in
                              Connection with Sale [D.I. 283; 9/30/19]

                       j)     West Chester Fire Insurance Company, et al.’s Limited Objection to the
                              Sale of the Debtors’ E-Commerce Assets or Any Other Sale of Property of
                              the Debtors’ Estates [D.I. 284; 9/30/19]

                       k)     Oracle’s Limited Objection to and Reservation of Rights Regarding (1)
                              Debtors’ Motion for Entry of Orders Authorizing and Approving the Sale
                              of Debtors’ E-Commerce Business Assets Free and Clear and the
                              Assumption and Assignment of Certain Executory Contracts and
                              Unexpired Leases (“Sale Motion”); and (2) Executory Contracts and
                              Unexpired Leases in Connection with Sale (“Assumption Notice”) [D.I.
                              285; 9/30/19]

                       l)     The United States Trustee’s Objection to the Debtors’ Motion for an Order
                              Approving the Sale of the Debtors’ E-Commerce Assets (D.I. 53, 221,
                              &258) [D.I. 288; 9/30/19]



01:23480739.1
                                                       5
                          Case 19-11842-LSS     Doc 336     Filed 10/07/19   Page 6 of 8



                          m)    Preliminary Objection and Reservation of Rights of Official Committee of
                                Unsecured Creditors to Debtors’ Sale Motion [D.I. 310; 10/1/19]

                          n)    Informal Comments from Tealium, Inc. (cure response)

                Additional Pleadings:

                          o)    West Chester Fire Insurance Company, et al.’s Amended Limited
                                Objection to the Sale of the Debtors’ E-Commerce Assets or Any
                                Other Sale of Property of the Debtors’ Estates [D.I. 322; 10/3/19]

                          p)    Notice of Successful Bid and Next-Highest Bid for the Sale of the
                                Debtors’ E-Commerce Business Assets [D.I. 329; 10/3/19]

                          q)    Response of PNC Bank, National Association, as Agent, to the United
                                States Trustee’s Objection to the Debtors’ Motion for an Order
                                Approving the Sale of the Debtors’ E-Commerce Assets [D.I. 331;
                                10/4/19]

                          r)    Declaration of Jay Dunn in Support of Entry of Order, Pursuant to
                                Section 363 of the Bankruptcy Code, Approving the Sale of the
                                Debtors’ E-Commerce Assets Free and Clear of All Liens, Claims and
                                Encumbrances [D.I. 334; 10/6/19]

                Status:         The responses listed as items (h), (k), and (n) are moot, as the
                                proposed purchaser has elected not to take assignment of the
                                applicable contracts. The response listed as item (i) has been resolved
                                pursuant to agreed language added to the proposed sale order. The
                                Debtors are continuing to work with the respondents listed above as
                                items (j), (l) and (m) in an effort to reach a resolution prior to the
                                hearing. This matter is going forward.

         8.     Debtors’ Motion for Order, Pursuant to Sections 363(b) and 503(c) of the Bankruptcy
                Code, Approving Debtors’ (I) Key Employee Incentive Plan and (II) Key Employee
                Retention Plan [D.I. 234; 9/16/19]

                Related Pleadings:

                          a)    Sealed Exhibit B to Debtors’ Motion for Order, Pursuant to Sections
                                363(b) and 503(c) of the Bankruptcy Code, Approving Debtors’ (I) Key
                                Employee Incentive Plan and (II) Key Employee Retention Plan [D.I. 236;
                                9/16/19]




01:23480739.1
                                                        6
                          Case 19-11842-LSS      Doc 336    Filed 10/07/19    Page 7 of 8



                          b)    Declaration of Brian Cashman in Support of Debtors’ Motion for Order,
                                Pursuant to Sections 363(b) and 503(c) of the Bankruptcy Code,
                                Approving Debtors’ (I) Key Employee Incentive Plan and (II) Key
                                Employee Retention Plan [D.I. 320; 10/3/19]

                Objection Deadline:           September 30, 2019 at 4:00 p.m. (ET) [Extended for the
                                              Committee to October 3, 2019]

                Objections/Informal Responses:

                          c)    The United States Trustee’s Objection to Debtors’ Motion for Order,
                                Pursuant to Sections 363(b) and 503(c) of the Bankruptcy Code,
                                Approving Debtors’ (I) Key Employee Incentive Plan and (II) Key
                                Employee Retention Plan (D.I. 234) [D.I. 286; 9/30/19]

                          d)    Limited Objection of the Official Committee of Unsecured Creditors
                                to the Debtors’ Motion for Order, Pursuant to Sections 363(b) and
                                503(c) of the Bankruptcy Code, Approving Key Employee Incentive
                                Plan [D.I. 327; 10/3/19]

                          e)    Informal Response from PNC Bank

                Additional Pleadings:

                          f)    Supplemental Declaration of Brian Cashman in Support of Debtors’
                                Motion for Order, Pursuant to Sections 363(b) and 503(c) of the
                                Bankruptcy Code, Approving Debtors’ (I) Key Employee Incentive
                                Plan and (II) Key Employee Retention Plan [D.I. 335; 10/7/19]

                Status:         With respect to the response listed as item (c), the U.S. Trustee has
                                advised the Debtors’ counsel that it is no longer objecting to the relief
                                requested under the KERP. The informal response listed as item (e)
                                has been resolved through additional language in a revised form of
                                order. This matter is going forward with respect to the responses of
                                the U.S. Trustee and the Committee to the KEIP.


                                            [Signature Page Follows]




01:23480739.1
                                                        7
                      Case 19-11842-LSS   Doc 336    Filed 10/07/19    Page 8 of 8




         Dated:   October 7, 2019         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                  Wilmington, Delaware
                                          /s/ Andrew L. Magaziner
                                          Robert S. Brady (No. 2847)
                                          Andrew L. Magaziner (No. 5426)
                                          Ashley E. Jacobs (No. 5635)
                                          Allison S. Mielke (No. 5934)
                                          Betsy L. Feldman (No. 6410)
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington, Delaware 19801
                                          Tel: (302) 571-6600
                                          Fax: (302) 571-1253
                                          Email: rbrady@ycst.com
                                                 amagaziner@ycst.com
                                                 ajacobs@ycst.com
                                                 amielke@ycst.com
                                                 bfeldman@ycst.com

                                          Counsel to the Debtors and Debtors in Possession




01:23480739.1
                                                 8
